Citation Nr: 1435477	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-11 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Memorial Hospital on September 12, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from May 1995 to October 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and February 2011 decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Murfreesboro, Tennessee.  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Virtual VA paperless claims processing system reveals a pertinent May 2014 brief from the Veteran's representative that has been reviewed by the Board.

In March 2013, the Veteran was scheduled for a videoconference hearing.  The Veteran failed to appear.  The Veteran has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the VAMC in Murfreesboro, Tennessee.  VA will notify the Veteran if further action is required.


REMAND

The Veteran drove to the private emergency room of Memorial Hospital in Chattanooga, Tennessee, on the afternoon of Sunday, September 12, 2010 at approximately 12:02 p.m., after his toenail split on his left great toe.  He had a prior history of toenail fungus.  He reported experiencing "extreme" toenail pain and bleeding for a day prior to going to the hospital.  He was treated with anesthetic and a wound dressing.  He remained at the hospital for about an hour before discharge.  He was prescribed Percocet pain medication and Bactroban ointment upon discharge.  He was instructed to receive further follow-up treatment in the next few days.  The Veteran is not service-connected for any toe problem.  However, the Veteran has permanent and total disability from various service-connected disorders to include bipolar disorder, since September 20, 2002.    

Payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the Veteran received care for any disability when he had a total disability permanent in nature resulting from a service-connected disability, if certain conditions are met.  38 U.S.C.A. § 1728(a)(3) (West 2002 & Supp. 2013); 38 C.F.R. § 17.120(a)(3) (2013).  Generally, such conditions include that the treatment be for an emergency or when federal facilities are unavailable.  38 C.F.R. § 17.120(b),(c).

The Veteran has requested reimbursement for his unauthorized medical expenses.  He has contended that his private hospitalization on September 12, 2010 was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  He has reported that a private ER physician from Memorial Hospital told him that if he had not visited the ER, he would have been in danger of losing his left great toe.  He has also asserted that the nearest VAMCs in Murfreesboro, Tennessee, and Atlanta, Georgia were not feasibly available at the time of the private hospitalization, due to their respective distances from his home (both are over 100 miles away).  In contrast, the private Memorial Hospital where he received his treatment is only three miles away from his home.  He has also contended that the nearest VA Outpatient Clinics in Chattanooga, Tennessee were closed for the weekend.  He has maintained that a VA telephone care nurse specifically instructed him to seek treatment for his bleeding and painful toe at a private emergency room, prior to his decision to visit the ER on September 12, 2010.  He says the VA nurse advised him that VA would cover the bill for private treatment.  See March 2011 NOD; May 2011 VA Form 9; May 2014 brief.      

Upon review, the Board finds that additional development of the evidence is required.  First, the VAMC should update the Veteran's current address on the Veterans Appeal Control and Locator System (VACOLS) to his previous [redacted] address.  A February 2013 letter sent to a P.O. Box address in Georgia provided by the Veteran was returned as undeliverable by the U.S. Postal Service in March 2013.  However, subsequent correspondence mailed to the original [redacted] address in Chattanooga, Tennessee was not returned to VA.  Therefore, VACOLS should be updated to reflect the Veteran's current address as the original [redacted] address in Chattanooga, Tennessee, unless he advises otherwise.  

Second, the May 2011 statement of the case referenced the following evidence that has not been associated with the Medical Administrative Services (MAS) folder: (a) January 14, 2011 and February 24, 2011 denial of payment letters that were sent to the Veteran and several private providers; (b) an April 22, 2011 clinical reconsideration denial letter.  Thus, a remand to the VAMC is required to secure these missing records and associate them with the MAS folder, as these records are pertinent to the issue of whether the Veteran was provided due process.

Third, a remand is required to secure possible outstanding VA administrative or telephone records.  In this regard, the Veteran has stated that he was instructed on September 12, 2010, by telephone by a VA telephone care nurse to go to a private emergency room to receive treatment for his left great toenail bleeding and pain.  Specifically, he has claimed that the VA nurse advised him that VA would cover the bill for private treatment.  See March 2011 NOD; May 2011 VA Form 9.  Such records, if available, may shed further light on whether his September 12, 2010 private hospitalization was rendered in a medical emergency.  If outstanding VA administrative or telephone records from VA medical personnel exist from September 12, 2010, the VAMC should obtain them and associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Update the Veteran's current address of record on VACOLS to reflect the original [redacted] address in Chattanooga, Tennessee, unless the Veteran advises otherwise.  (A February 2013 letter sent to a P.O. Box address in Georgia provided by the Veteran was returned as undeliverable by the U.S. Postal Service in March 2013).  

2.  Secure the following missing evidence and associate these records with the MAS folder:

(a) January 14, 2011 and February 24, 2011 denial of payment letters that were sent to the Veteran and several private providers;

(b) An April 22, 2011 clinical reconsideration denial letter.

3.  Secure all medical, administrative, and telephone records from the VA for September 2010.  (The Veteran has stated that he was instructed on September 12, 2010, by telephone by a VA telephone care nurse to go to a private emergency room to receive treatment for his left great toenail bleeding and pain.  Specifically, he has claimed that the VA nurse advised him that VA would cover the bill for private treatment.  See March 2011 NOD; May 2011 VA Form 9.  Such records, if available, may shed further light on whether his September 12, 2010 private hospitalization was rendered in a medical emergency.  If these VA telephone / administrative records exist, they should be obtained and associated with the claims file.

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect should be documented in the file.

4.  When the development requested has been completed, the case should be reviewed by the VAMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and any representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


